Case 18-11216-BFK         Doc 80   Filed 03/22/19 Entered 03/22/19 15:20:45   Desc Main
                                   Document     Page 1 of 4


                               United States Bankruptcy Court
                                 Eastern District of Virginia
                                     Alexandria Division

In re:

Valley Green Landscaping, Inc.                   Case No. 18-11216-BFK

         Debtor.                                 Chapter 11

                                        Hearing Monday, April 22, 2019, 11:00 am
                                                Courtroom I, 2nd Floor

                   Motion to Dismiss or Convert Case to Chapter 7

    Comes Now, John P. Fitzgerald, III, Acting United States Trustee for Region

4, and moves the Court to dismiss or convert this case to Chapter 7 pursuant to

Section 1112(b)(4) of the Bankruptcy Code.

   Cause exists to grant the requested relief:

   •     Inability to confirm a plan – This is a small business case. No disclosure

         statement and plan have been filed. The time period to file a disclosure

         statement and plan has expired. 11 U.S.C. Section 1121(e)(2); Section

         1112(b)(4).

                                        Jurisdiction

   1. This Court has authority to hear and decide this matter. 28 U.S.C. § 1334.


John P. Fitzgerald, III
Acting United States Trustee
For Region 4
Jack Frankel, Attorney
115 S Union Street
Alexandria, VA 22314
(703) 557-7229
Jack.I.Frankel@USDOJ.Gov
Case 18-11216-BFK     Doc 80   Filed 03/22/19 Entered 03/22/19 15:20:45         Desc Main
                               Document     Page 2 of 4


   2. This is a core proceeding. 28 U.S.C. §157.

                                 Statement of Facts

   1. On April 6, 2018, the Debtor filed a petition for relief under Chapter 11 of

      the Bankruptcy Code.

   2. In the petition, the Debtor checked it was a small business debtor as defined

      in 11 U.S.C. Section 101(51D). Voluntary Petition for Non-Individuals

      Filing for Bankruptcy, Docket No. 1, page 2, Question No. 8.

   3. Section 1121(e) of the Bankruptcy Code states, in part: “In a small business

      case … (2) the plan and disclosure statement (if any) shall be filed not later

      than 300 days after the date of the order for relief;”

   4. The time period to file a disclosure statement and plan has not been

      extended by the Court.

   5. It is too late to request the Court to extend the time period to file a

      disclosure statement and plan.

   6. A requirement to extend the time to file a disclosure statement and plan is

      that the order must extending the time must be signed before the 300-day

      deadline. Section 1121(e)(3)(C) of the Bankruptcy Code states “the order

      extending time [to file disclosure statement and plan] is signed before the

      existing deadline has expired.”

   7. The deadline has expired.
Case 18-11216-BFK      Doc 80   Filed 03/22/19 Entered 03/22/19 15:20:45     Desc Main
                                Document     Page 3 of 4




                                       Argument

   The Court, for cause, after notice and hearing, may dismiss or convert a case to

a case under Chapter 7 whichever is in the best interests of creditors and the estate.

11 U.S.C. Section 1112(b)(1).

   The failure to file a disclosure statement and plan within 300 days is cause to

convert or dismiss this case. As stated in In re Veridia, LLC, No. 2:15-BK-20181,

2016 WL 3049655, at *3 (Bankr. S.D.W. Va. May 20, 2016) “Congress could not

have been clearer…cause exists to dismiss or convert the case for the failure of any

party to file a plan within the 300-day period or to timely obtain an extension.”

(citations omitted).

   There is no bright-line test to determine whether conversion or dismissal is in

the best interests of the creditors and the estate. In re Babayoff, 445 B.R. 64, 81

(Bankr. E.D.N.Y. 2011).

   The case should be dismissed or converted to Chapter 7, whichever is in the

best interests of the estate and creditors.

                                                     John P. Fitzgerald, III,
                                                     Acting United States Trustee
                                                     For Region 4

                                                     /s/ Jack Frankel
                                                     Jack Frankel, Attorney
                                                     Office of United States Trustee
                                                     115 S Union Street
Case 18-11216-BFK        Doc 80    Filed 03/22/19 Entered 03/22/19 15:20:45             Desc Main
                                   Document     Page 4 of 4


                                                             Alexandria, VA 22314
                                                             (703) 557-7229

                                    Certificate of Service

   I hereby certify that on the 22nd day of March, 2019, I mailed, United States mail, first class,

postage prepaid, a true copy of this motion and notice of motion and hearing to:

 Valley Green Landscaping, Inc.                    Ashvin Pandurangi
 PO Box 1003                                       AP Law Group, PLC
 Falls Church, VA 22041                            211 Park Ave.
                                                   Falls Church, VA 22046
                                                   Email: ap@aplawg.com


                                                     /s/ Jack Frankel
